s wy dollar_figure -20 internal_revenue_service denert ope g0-th date feb d b p dear sir or madam this is in response to your letter dated date wherein you requested a ruling that a set-aside of funds by b be recognized as satisfying the suitability test of sec_4942 g b i a -3 b regulations of the foundation and similar excise_taxes of the internal_revenue_code and section b is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 in a ruling letter dated date f was determined to be exempt from federal_income_tax under sec_501 code with nonprivate foundation classification under sec_509 f was created in accordance with an agreement between b and c an exempt_corporation which includes d and its school of medicine as the founding members and b a iii of the f's stated purposes are to conduct cancer research innovative cancer diagnosis and clinical treatment including the establishment of clinical treatment located at more other medical facilities including but not limited to and possibly centers at one or e a center for cancer research diagnosis and c f will employ personnel to conduct the research such personnel may hold dual employment with c will hold dual employment with c participation by visiting scientists there may also be all investigators in furtherance of its purposes f has decided to create a new level of research and treatment that does not duplicate current c supported programs nor create redundancy or replication of current programs to support only new forms of research and treatment which will create new dimensions in health care to aid humankind and to improve the treatment of cancer to the extent that it will make current treatment obsolete mission will be pursued through a scientific advisory board which will establish goals and objectives advise f's board_of directors as recommend investigators to the achievemeiut of such goals and objectives and f's b has proposed a set-aside of x for purposes of funding a b has determined that the project can better be an obligation to be paid over future specific cancer research project by entry of this amount on its books_and_records as periods accomplished by a set-aside than by the immediate payment of funds because the funding periods and requirements for the appropriate development of the research anticipate expenditures over a period of years rather than all at once scope of expected that the set-aside will actually be paid for the project on or before september ends not more than months after the date of the set-aside the project to be funded and amount set-aside it a period of time that is in light of the b has not indicated that it anticipates any planned additions to the set-aside after its initial establishment sec_4942 of the code defines a qualifying a any amount_paid to accomplish one or more distribution as purposes described in sec_170 b other than any contribution to or one or more disqualified persons or which is not an operating_foundation except as otherwise provided or any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 b an organization controlled by the foundation a private_foundation ii i b sec_4942 a of the code provides that for all taxable years beginning on or after january set-aside for a specific project which comes within one or more purposes described in sec_170 b qualifying_distribution if subparagraph b it meets the requirements of of sec_4942 may be treated as an amount a 3s sec_4942 g b i of the code provides that an amount a qualiying at the time of the set-aside the foundation set-aside for a specific project may be treated as distribution if establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds test the suitability as sec_53_4942_a_-3 of the foundation and similar or excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 qualifying_distribution in the year in which set-aside but not in the year in which actually paia sec_4942 requirements of this paragraph b foundation establishes to the satisfaction of the commissioner that tne amount set-aside will be paid for the speciric project within months after it satisfies the suitability test the cash distribution test and this paragraph are satisfied are satisfied if the private the foundation satisfies if the requirements of may be treated as is set-aside and the set-aside ii the b i or a sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments project a plan to fund a specific research program that is such magnitude as beginning the research even though not all of the details of the program have beer finalized to require an accumulation of funds before the regulation cites as an example of a suitable of b has stated that the proposed set-aside will be used to accomplish a purpose described in sec_170 of the code specifically the funding of a specific cancer research project the amount set-aside will actually be paid to the project on or before september date of the set-aside test because the expenditures will be used to fund a research project which is under sec_53 a -3 b and project is long-term in nature and one which can be better accomplished by sit-aside than by immediate payment of funds in furtherance of exempt purposes as required the set-aside satisfies the suitability which is within months from the of the regulations the based on the foregoing we rule that the set-aside of x dedicated to requirements of sec_4942 a specific research project meets the b i of the code and section a -3 b aside can be treated as directly for the active_conduct of exempt_activities for your taxable_year ending september a qualifying_distribution expended accordingly the set- the regulations of we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of books_and_records of obligation to a private_foundation as a future date or dates a pledge or be paid at a dollar amount on the this section we are informing the office of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that requested it may not be us d or cited as precedent sec_6110 of the code provides that it sincerely yours bere tlot 6ack gerald v manager exempt_organizations sack technical group
